DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Application in Continuation filed on 17 September 2019.  The instant application claims priority to 23 April 2015.
Claim(s) 1-9 is/are pending and present for examination.  Claim(s) 1, 4, and 7 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2019 and 27 January 2020 are being considered by the examiner.

Drawings
The drawings were received on 17 September 2019.  These drawings are accepted.
Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities: the claims recite the limitation of “selection a portion of textual terms the contribution.” The instant limitation seems to contain a grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 4, and 7, the claim(s) recite(s) in part “selecting a portion of textual terms” and “determining by the processors whether or not the result set exceeds a threshold match.”
The limitations directed towards selecting and determining are interpreted to be the observation or judgment about textual terms and a threshold match, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “memory”, “computer”, and “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “selecting” feature in the context of this claim encompasses the user mentally evaluating a content contribution and selecting a portion of textual terms for use in a search query. For example, “determining” in the context of this claim encompasses mentally or physically recording the outcome of a determination with regards to whether a result set is greater than a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., “querying the existing content by a processor” and “applying the content 
At step 2B, the "querying” and “applying” limitations are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the execution of a query only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the querying is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2, 5, and 8, the limitations are directed towards further defining the result set, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “result set” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 
As per claims 3, 6, and 9, the limitations are directed towards “determining a threshold match” and “computing a difference in words” are interpreted to be the observation or judgment about determining a match and computing a difference in words, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For example, the “determining” feature in the context of this claim encompasses the user mentally evaluating textual terms to with text annotated by a structural element. For example, “computing” in the context of this claim encompasses mentally or physically recording the outcome of a determination with regards to whether words are different between the content contribution and the text annotated by a structural element. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites displaying the difference in a window. The window is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “determining” and “computing” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "determining” and “computing” limitations are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the execution of a query only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tareen et al, USPGPUB No. 2009/0019013, filed on 27 June 2008, and published on 15 January 2009.
As per independent claims 1, 4, and 7,  Tareen teaches:
A content contribution validation method comprising:
receiving in memory of a host computing system, from over a computer communications network, a content contribution to existing content stored in data storage coupled to the host computing system {See Tareen, [0040], wherein this reads over “the received content item (e.g., target article) is determined to be associated with an event (e.g., the event associated with the candidate article) based at least in part on an indicia of relatedness (e.g., a score for example, a bi-gram overlap, a unigram similarity, or an entity overlap other than location)”};
selecting a portion of textual terms the contribution and generating a search query utilizing the selected portion {See Tareen, [0040], wherein this reads over “the received content item (e.g., target article) is determined to be associated with an event (e.g., the event associated with the candidate article) based at least in part on an indicia of relatedness (e.g., a score for example, a bi-gram overlap, a unigram similarity, or an entity overlap other than location), where the criteria that the indicia of relatedness is required to satisfy (e.g., the criteria is that the score is required to be greater than a matching threshold) has a lower value if the location associated with the received content item (e.g., the location associated with the target article) has a first degree of correspondence (e.g., a threshold of 0.15 if the locations are similar for example, the same city) than if the location associate with the received content item has a second, lower degree of correspondence to the location associated with the event (e.g., a threshold of 0.32 if the locations are not similar at all for example, no overlap between locations on list associated with the target and candidate content items)..”};
querying the existing content by a processor of the host computing system using the search query and receiving a result set from the search query {See Tareen, [0040], wherein this reads over “the number of candidates is finite, the number of candidates is determined by the number of candidates whose score is above a predetermined threshold, or any other appropriate manner of selecting the number of candidates”};
determining by the processor whether or not the result set exceeds a threshold match {See Tareen, [0041], wherein this reads over “The average score of each associated event retained during this process, and the number of candidates contributing to that average (e.g., associated with the retained event), are combined to determine an overall score for each retained event. The event with the highest resulting score is then associated with the target content item (e.g., article). For example, the top 100 candidates whose score exceeds a tunable threshold are used to determine an associated event by looking at the events associated with these candidates and computing a score (e.g., an average or weighted score of the candidates) associated with each event”}; and,
applying the content contribution to the existing content in response to a determination that the result set exceeds the threshold match, but otherwise rejecting the content contribution {See Tareen, [0042], wherein this reads over “The score and the number of candidates contributing to that score are then used to determine the appropriate associated event”}.
As per dependent claims 2, 5, and 8, Tareen teaches:
{See Tareen, [0038], wherein this reads over “In 601, a weighted overlap is determined between a location list for the event associated with the candidate article and the location list of the target article. The candidate article comprises a previously processed content item that has already been associated with a previously identified event, as returned as a query response.”}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tareen, in view of Official Notice.
As per dependent claims 3, 6, and 9, Tareen discloses determining a threshold match of the textual terms to text annotated by a structural element {See Tareen, [0038], wherein this reads over “The target article comprises the feed sourced content item. In 602, a matching threshold is determined based on location overlap.”} and computing a difference in words between the content contribution and the text annotated by a structural element {See Tareen, [0039], wherein this reads over “In 604, a frequency based overlap is determined based on candidate bi-grams and target bi-grams. In 606, the similarity is determined between candidate unigrams and target unigrams. In some embodiments, similarity comprises a cosine similarity measure. In 608, a frequency based overlap is determined between candidate named entities and target named entities. In 610, a score is determined based on bi-gram overlap, unigram similarity, entity overlap, and initial search score”}.  Tareen fails to disclose the claimed feature of “displaying the difference in a window.”
The Office takes Official Notice that displaying a result in a user interface (i.e. displaying the difference in a window) would have been well-known and obvious to one of ordinary skill in the art.  That is, returning results to a user via a user interface or display is widely-used and well-known within the technology.  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Tareen with that of the officially-noticed feature for the predictable result of displaying the determined difference (as disclosed by Tareen) in the window.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/